Title: To Thomas Jefferson from Jacob Crowninshield, 13 January 1806
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Jany 13th. ’06. Monday.
                        
                        Jacob Crowninshield has had the honor to receive Mr. Jefferson’s note of yesterday. he has no exact account
                            of the fish to which Mr. Jefferson alludes but supposes the cost was somewhere about five dollars. Jacob Crowninshield
                            embraces this opportunity to enform Mr. Jefferson that he is not unmindful of the subject referred to Mr. Gillman &
                            himself some time since, and as soon as the situation of affairs in the House will admit, he proposes to do himself the
                            pleasure to call upon him in company with Mr Gillman.
                    